Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
         The Foreign Priority Document must be a certified copy 35 USC 119(b)(3). Note the enclosed Guide for Filing Design Patents, Meaning of Certified Copy. 
          The description of the drawing figures must describe the views of the drawing clearly and accurately. (Hague Rule 7(5)(a), 37 CFR 1.1024, MPEP 2920.04(a) subsection II).
For clarity the figure descriptions have been added and amended to read:
--1.1: Front top perspective view
  1.2: Front view
  1.3: Right side view 
             1.4: Rear view
             1.5: Left side view
             1.6: Bottom view
1.7: Top view - -
The descriptive statement included in the specification is impermissible as any description of the design in the specification, other than a brief description of the drawing, is generally not necessary.  As a general rule, the illustration in the drawing is its own best description, and statements that describe the use or purpose of the design should not be included (Hague Rule 7(5)(a), 37 CFR 1.1024, MPEP 2920.04(a)II).  
       Therefore the following statement has been canceled:
[[An earplug for selective attenuation of sound from the ambient air to an ear canal of a user has a body with an upper part and a lower part; the upper part has a surface with at least one inlet for letting the air into the body of the ear plug; a member is arranged at the upper part for activation or deactivation of said inlet; the lower part of the body has a tip that should be placed into the ear while the surface of the upper part if facing the surroundings.]]
       The application is found in condition for allowance. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAULA Allen GREENE whose telephone number is (571)272-2623. The examiner can normally be reached on M,Tu,Th,F from 6:00 to 4:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sandra Snapp, can be reached at telephone number 571-272-8364. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
/PAULA Allen GREENE/           Primary Examiner, Art Unit 2912